DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 03 August 2022 amends claims 2, 35, 39, and 40. Claim 20 has been cancelled and claim 41 has been added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “For the reasons described above, Hayward fails to disclose receiving the input selecting the subset of electronic medical records. Additionally, Hayward is silent as to accessing a subset of electronic medical records after receiving input provided by a patient through a wireless device.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Cisler, U.S. Publication No. 2008/0034019. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 32, 33, 35, 36, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayward, GB 2,369,205, in view of Cisler, U.S. Publication No. 2008/0034019. Referring to claims 2, 32, 35, 41, Hayward discloses a personal data protection system wherein a personal data device, which can be wireless (Page 9, line 24), contacts a database server over the Internet every time an update is made to the personal data, which can include medical records (Page 18, line 30 – Page 19, line 3 & Page 20, lines 18-20), stored on the personal data device (Page 21, lines 4-6: the active updating of personal data by the personal data device user would represent the claimed selecting because personal data device user is actively selecting which personal data will be updated and ultimately provided to the database server), which meets the limitation of receiving, at a wireless device, a request to transmit electronic medical records of a patient to a remote storage device, receiving input, at the wireless device, selecting a subset of electronic medical records from a collection of electronic medical records stored on the wireless device. The personal protection device includes processors (Figure 1A, elements 16, 192) and memory storing software code (Figure 1A, elements 161, 194), which meets the limitation of at least one processor of a wireless device, and one or more computer-readable media coupled to the at least one processor having stored thereon instructions which, when executed, cause the wireless device to perform operations. The personal data device includes an authentication module (Page 11, lines 24-41) that is utilized to authenticate a user based upon biometric information entered into the personal data device (Page 13, line 31 – Page 14, line 6 & Page 21, lines 19-20), which meets the limitation of receiving, at the wireless device, authentication information corresponding to the patient, using the authentication information to authenticate an identity of the patient, wherein using the authentication information comprises using the authentication information to authenticate the identity of the patient. If the user is authenticated by the authentication module, the user is permitted to access the personal data stored on the personal data device (Page 14, lines 5-6 & Page 21, lines 19-20) such that the permitted access can include amendments or additions made to the personal data (Page 21, lines 5-6), which meets the limitation of after receiving the input selecting the subset of electronic medical records, accessing, at the wireless device, the subset of electronic medical records from the collection of electronic medical records stored on the wireless device. The established connection between personal data device and the database server is utilized to synchronize the personal data stored on the personal data device and the database server (Page 21, lines 2-12), which meets the limitation of after receiving the input selecting the subset of electronic medical records, wirelessly transmitting the subset of electronic medical records to the remote storage device.
Hayward discloses that the user is permitted to access the personal data stored on the personal data device (Page 14, lines 5-6 & Page 21, lines 19-20) such that the permitted access can include amendments or additions made to the personal data (Page 21, lines 5-6) and that the established connection between personal data device and the database server is utilized to synchronize the personal data stored on the personal data device and the database server (Page 21, lines 2-12). Hayward does not explicitly disclose that the user selects which personal data to store on the database server. 
Cisler discloses a user selecting, using a wireless device ([0040]), specific data to store on a backup server ([0062] & [0083]), which meets the limitation of wherein the input selecting the subset of electronic medical records from the collection is provided by the patient through the wireless device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data protection system of Hayward to have allowed the user to manually select the personal data that is stored in the database server in allow the user the opportunity to specifically select which data is stored as suggested by Cisler ([0062]).
Referring to claims 3, 36, Hayward discloses that the active updating of personal data by the personal data device initiates the synchronization of the personal data at the database server (Page 21, lines 2-12), which meets the limitation of wherein receiving the request comprises generating the request in response to [receiving the input from the patient].
Hayward does not explicitly disclose that the user selects which personal data to store on the database server. Cisler discloses a user selecting, using a wireless device ([0040]), specific data to store on a backup server ([0062] & [0083]), which meets the limitation of receiving the input from the patient. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data protection system of Hayward to have allowed the user to manually select the personal data that is stored in the database server in allow the user the opportunity to specifically select which data is stored as suggested by Cisler ([0062]).
Referring to claim 33, Hayward discloses that if the user is authenticated by the authentication module, the user is permitted to access the personal data stored on the personal data device (Page 14, lines 5-6 & Page 21, lines 19-20) such that the permitted access can include amendments or additions made to the personal data (Page 21, lines 5-6) that are ultimately transmitted to the database server as part of the synchronization procedures (Page 21, lines 2-12), which meets the limitation of wherein using the authentication information comprising using the authentication information to authenticate the transmission of the subset of electronic medical records.
Claims 4, 11, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayward, GB 2,369,205, in view of Cisler, U.S. Publication No. 2008/0034019, and further in view of Mack, U.S. Patent No. 8,626,523. Referring to claims 4, 11, 37, Hayward discloses that the synchronization between the personal data device and the database server can occur at some other frequency chosen by the user. Hayward does not specify that the synchronization is initiated by the database server.
Mack discloses a patient database system wherein client devices and databases are synchronized responsive to an initiation performed by the database (Col. 3, lines 51-53: synchronize as soon as new data is received in the database), which meets the limitation of wherein receiving the request comprises receiving, at the wireless device, the request from the remote storage device, receiving, from the remote storage device and at the wireless device, an electronic medical record associated with the patient, and updating the collection of electronic medical records using the electronic medical record. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the synchronization of Hayward to have been initiated by the database server in order to ensure that personal data device and database server have the same data as suggested by Mack (Col. 3, lines 30-58).
Claims 5-7, 34, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayward, GB 2,369,205, in view of Cisler, U.S. Publication No. 2008/0034019, and further in view of Chaganti, U.S. Patent No. 6,845,448. Referring to claims 5, 7, 38, 40, Hayward discloses that if the user is authenticated by the authentication module, the user is permitted to access the personal data stored on the personal data device (Page 14, lines 5-6 & Page 21, lines 19-20) such that the permitted access can include amendments or additions made to the personal data (Page 21, lines 5-6) that are subsequently provided to the database server (Page 21, lines 2-12), which meets the limitation of wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, [the subset of electronic medical records associated with the specified type of electronic medical records], wherein wirelessly transmitting the subset of electronic medical records comprises wirelessly transmitting the subset of electronic medical records [associated with the specified type of electronic medical records].
Hayward does not specify that the personal data includes information with different levels of access. Chaganti discloses assigning different personal information fields specific classification levels using selectable objects (Col. 9, lines 19-27), which meets the limitation of receiving second input, the second input specifying a type of electronic medical records. The classification levels for requested information are checked based with respective to the access level of the requester prior to providing the requested information to the requester (Col. 11, line 38 – Col. 12, line 8), which meets the limitation of wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, the subset of electronic medical records associated with the specified type of electronic medical records, and wherein transmitting the subset of electronic medical records comprises transmitting the subset of electronic medical records associated with the specified type of electronic medical records, further comprising determining a level of access associated with the request, and wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, the subset of electronic medical records associated with the determined level of access, and wherein wirelessly transmitting the subset of electronic medical records comprises wirelessly transmitting the subset of electronic medical records associated with the determined level of access. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data of Hayward to have individually assigned classification levels to each data item in order to ensure that a requester is only provided access to the data that they need as suggested by Chaganti (Col. 12, lines 1-8).
Referring to claims 6, 39, Hayward does not specify that the personal data includes information with different levels of access. Chaganti discloses assigning different personal information fields specific classification levels using selectable objects (Col. 9, lines 19-27), where the personal information can include health related information such as types of medication currently used, surgeries undergone, allergies to drugs, hospitalization information, dental records, eye care information, genetic information, family medical history (Col. 7, lines 11-16), which meets the limitation of presenting the patient with a list of types of medical records, wherein receiving the second input comprises receiving a selection of at least one of the following: general medical, surgical, allergies, pharmaceutical, dental, vision. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data of Hayward to have individually assigned classification levels to each data item in order to ensure that a requester is only provided access to the data that they need as suggested by Chaganti (Col. 12, lines 1-8).
Referring to claim 34, Hayward does not specify that the personal data includes information with different levels of access. Chaganti discloses assigning different personal information fields specific classification levels using selectable objects (Col. 9, lines 19-27), where the personal information can include hospitalization information, dental records, eye care information (Col. 7, lines 11-16), which meets the limitation of wherein the collection of electronic medical records comprises multiple medical records originating from at least two different remote medical provider systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data of Hayward to have individually assigned classification levels to each data item in order to ensure that a requester is only provided access to the data that they need as suggested by Chaganti (Col. 12, lines 1-8).
Claims 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayward, GB 2,369,205, in view of Cisler, U.S. Publication No. 2008/0034019, and further in view of Lonski, U.S. Patent No. 6,338,039. Referring to claims 8, 9, Hayward does not specify that the personal data is formatted such that the information is dated. Lonski discloses medical information records that are dated such that records from specific time periods can be accessed specifically (Col. 11, line 6 – Col. 12, line 3), which meets the limitation of receiving second input, the second input specifying a time, and wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, the subset of electronic medical records dated at or after the specified time, and wherein wirelessly transmitting the subset of the electronic medical records comprises wirelessly transmitting the subset of electronic medical records dated at or after the specified time, receiving second input, the second input specifying a time period defined by a first time and a second time, wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, the subset of electronic medical records dated within the time period, and wherein wirelessly transmitting the subset of the electronic medical records comprises wirelessly transmitting the subset of electronic medical records dated within the time period. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data of Hayward to have been formatted such that the record information is dated in the manner described in Lonski in order to provide requesters with quick and easy access to medical data over specific periods of time as suggested by Lonski (Col. 11, line 66 – Col. 12, line 3).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayward, GB 2,369,205, in view of Cisler, U.S. Publication No. 2008/0034019, and further in view of Braud, U.S. Publication No. 2003/0074248. Referring to claim 10, Hayward does not disclose that the personal data includes fields for specific care providers. Braud discloses patient medical records that include fields for specific care providers that allows for specific physicians to access records that list them as a care provider ([0187]), which meets the limitation of receiving second input, the second input specifying at least one medical provider, wherein accessing the subset of electronic medical records comprises accessing a subset of electronic medical records within the collection of electronic medical records, the subset of electronic medical records associated with the at least one medical provider, and wherein wirelessly transmitting the subset of electronic medical records comprises wirelessly transmitting the subset of electronic medical records associated with the at least one medical provider. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the personal data of Hayward to have included fields for specific care providers in order to allow specific physicians to access their patient records as suggested by Braud ([0187]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437